Exhibit 10.01
MASTER SETTLEMENT AGREEMENT
          This Master Settlement Agreement (“Settlement Agreement”) is made by
and among the undersigned Plaintiffs’ and Claimants’ Counsel and Matrixx
Initiatives, Inc., Zicam LLC and other defendants identified in Schedule B
(collectively “the Parties”). The Parties intend for this Settlement Agreement
to fully, finally, and forever resolve, discharge and settle the claims between
Plaintiffs and Claimants and Defendants.
RECITALS
          A. Plaintiffs and Claimants allege to have lost their sense of smell
and/or taste from use of Zicam Cold Remedy and other products and allege that
Defendants made misrepresentations and engaged in other wrongful acts concerning
Zicam Cold Remedy and other products.
          B. Matrixx Initiatives, Inc., Zicam LLC and all other defendants deny
all liability and wrongdoing in these actions.
          C. As of November 22, 2010, Defendants were aware of approximately one
thousand and fourteen (1,014) Plaintiffs named in two hundred and eighty-three
(283) cases pending nationwide against Defendants alleging that Plaintiffs lost
their sense of smell and/or taste as a result of Zicam Cold Remedy and other
products and that Defendants engaged in wrongful acts concerning Zicam Cold
Remedy and other products. The vast majority of these claims are pending in the
following proceedings:
               (1) In Re: Zicam Cold Remedy Products Liability, Marketing and
Sales Practices Litigation, Federal Multi-District Litigation No. 2096, United
States District Court for the District of Arizona;
               (2) Medel, David, et al. v. Matrixx Initiatives, Inc., et al.,
Case No. CV 2007- 020006, (Consolidated Proceeding), Superior Court of the State
of Arizona, Maricopa County;
               (3) Matrixx Initiatives, Inc. Product Cases, Judicial Council
Coordination Proceeding No. 4616, Superior Court of the State of California, San
Francisco County.
          D. Defendants are further aware of approximately one thousand one
hundred and twenty-seven (1,127) Claimants who are known to allegedly have
claims but have yet to file a lawsuit.
TERMS OF SETTLEMENT
          Now, therefore, in consideration of the obligations and mutual
promises set forth herein, it is agreed as follow:

 



--------------------------------------------------------------------------------



 



     1. Definitions.
          1.1. The following definitions shall apply to this Settlement
Agreement.
          1.2. “Claims Committee” means individuals to be appointed by Lead
Plaintiffs’ Counsel who will be responsible for recommending to the Third Party
Administrator the amount of Settlement Funds to be allocated to each Plaintiff
and Claimant under the Settlement Program.
          1.3. “Effective Date” means the date that this Settlement Agreement is
fully executed by all of the Parties.
          1.4. “Escrow Agent” means a Marshall & Ilsley Trust Company, N.A. The
Escrow Agent shall be responsible for holding funds to be distributed pursuant
to the Settlement Program.
          1.5. “Escrow Account” means an account at a financial institution to
be managed by the Escrow Agent. Settlement Funds will be deposited by Defendants
Matrixx Initiatives, Inc. and Zicam LLC into the Escrow Account as set forth in
Paragraphs 4.1, 4.2, 4.3, 4.4 and 4.6 of this Settlement Agreement.
          1.6. “Lead Defense Counsel” means Charles Preuss and Alan Lazarus of
Drinker Biddle & Reath LLP.
          1.7. “Lead Plaintiffs’ Counsel” means Lead MDL Counsel Charles
Zimmerman of Zimmerman Reed P.L.L.P., Lead Counsel for California Plaintiffs
Steven Skikos of Skikos, Crawford, Skikos, Koseph & Millican LLP and Lead
Counsel for Arizona Plaintiffs Stephen Leshner of Stephen I. Leshner, P.C.
          1.8. “Notification Date” means the date that Lead Plaintiffs’ Counsel
notifies Lead Defense Counsel pursuant to Paragraph 3.2 that the following has
occurred: (a) ninety-seven percent (97%) of all Plaintiffs and Claimants
identified in Revised Schedule A who used a Zicam Cold Remedy Nasal Gel
dispensed with a single hole actuator pump have enrolled and agreed to
participate in the Settlement Program and (b) ninety-four percent (94%) of all
Plaintiffs and Claimants identified in Revised Schedule A who only used other
Zicam products have enrolled and agreed to participate in the Settlement
Program.
          1.9. “Plaintiffs and Claimants” means the individuals identified in
Revised Schedule A who are known to have claims as of the Effective Date.
          1.10. “Plaintiffs’ and Claimants’ Counsel” means counsel who represent
the Plaintiffs and Claimants identified on Revised Schedule A that are known as
of [ the Effective Date.
          1.11. “Releasees” means all defendants who are being released as part
of the Release attached hereto as Schedule D.

- 2 -



--------------------------------------------------------------------------------



 



          1.12. “Settlement Funds” means the funds to be deposited by Defendants
Matrixx Initiatives, Inc. and Zicam LLC under Paragraphs 4.1, 4.2, 4.3, 4.4 and
4.6 of this Settlement Agreement.
          1.13. “Settlement Program” means a program to be developed by
Plaintiffs’ Counsel that provides for the distribution of Settlement Funds by a
Third Party Administrator.
          1.14. “Third Party Administrator” means an entity or person to be
selected by Lead Plaintiffs’ Counsel that will be responsible for allocating
Settlement Funds based on the Settlement Program.
     2. Reconciliation of Schedule A
          2.1. This Settlement Agreement encompasses all Plaintiffs and
Claimants known by Plaintiffs’ and Claimants’ Counsel as of the Effective Date.
          2.2. The names of all Plaintiffs and Claimants known by Defendants as
of November 22, 2010 are identified on the attached Schedule A.
          2.3. Plaintiffs’ and Claimants’ Counsel shall verify that Plaintiffs
and Claimants identified on Schedule A are still pursuing their claims and
delete from Schedule A any individuals who are no longer pursuing a claim or are
no longer represented by counsel. Plaintiffs’ and Claimants’ Counsel shall add
to Schedule A any additional Plaintiffs or Claimants who become known to them up
through the Effective Date of this Settlement Agreement.
          2.4. Lead Plaintiffs’ Counsel shall provide to Lead Defense Counsel a
Revised Schedule A no later than 5:00 p.m. (Pacific Standard Time) on
December 20, 2010 that includes one hundred percent of all Plaintiffs and
Claimants known by Plaintiffs’ and Claimants’ Counsel as of the Effective Date.
Revised Schedule A shall include the name of each Plaintiff or Claimant, the
product used, the caption of the lawsuit, if any, and the name of the attorney
or attorneys representing each Plaintiff or Claimant.
          2.5. In submitting Revised Schedule A to Defense Counsel pursuant to
Paragraph 2.4, Lead Counsel for MDL Plaintiffs represent that they have
communicated with all lawyers representing one or more Plaintiffs or Claimants
on Revised Schedule A and that each of those lawyers have agreed to be bound by
the terms of this Settlement Agreement and have confirmed that one hundred
percent of all Plaintiffs and Claimants represented by his or her firm as of the
Effective Date are to be included on Revised Schedule A.
          2.6. Defendants’ Right to Void and Cancel the Settlement Agreement
Upon Reconciliation of Schedule A. If the number of Plaintiffs and Claimants on
the Revised Schedule A contains three percent (3%) less than the number of
Plaintiffs and Claimants identified on the original Schedule A attached hereto
then Defendants have the right to void and cancel this Settlement Agreement in
its entirety in their sole discretion. Lead Defense Counsel shall notify Lead
Plaintiffs’ Counsel of any decision to void and cancel the

- 3 -



--------------------------------------------------------------------------------



 



Settlement Agreement pursuant to this Paragraph no later than five (5) days
after receiving Revised Schedule A.
     3. Scope of Settlement
          3.1. This Settlement Agreement encompasses all Plaintiffs and
Claimants known by Plaintiffs’ and Claimants’ Counsel as of the Effective Date
Each Plaintiff or Claimant known must be identified on Revised Schedule A and
will be used to calculate whether the threshold requirements under Paragraph 3.2
are met.
          3.2. No later than 5:00 p.m. (Pacific Standard Time) on January 20,
2011, Lead Plaintiffs’ Counsel shall notify Lead Defense Counsel whether
(a) ninety-seven percent (97%) of all Plaintiffs and Claimants who used a Zicam
Cold Remedy Nasal Gel dispensed with a single hole actuator pump identified on
Revised Schedule A have enrolled and agreed to participate in the Settlement
Program and (b) ninety-four percent (94%) of all Plaintiffs and Claimants who
only used other Zicam products identified on Revised Schedule A have enrolled
and agreed to participate in the Settlement Program. The notice to be sent by
Lead Plaintiffs’ Counsel to Lead Defense Counsel under this Paragraph shall
identify by name each Plaintiff and Claimant who has agreed to participate in
the Settlement Program and the product used.
          3.3. Defendants’ Right to Void and Cancel the Settlement Agreement If
Thresholds Are Not Met. If either or both of the ninety-seven percent (97%) and
ninety-four percent (94%) thresholds set forth in Paragraph 3.2 are not met by
5:00 p.m. (Pacific Standard Time) on January 20, 2011, Defendants have the right
and option to void and cancel this Settlement Agreement in its entirety at their
sole discretion.
     4. Funding of Settlement
          4.1. Defendant Matrixx Initiatives, Inc. and Zicam LLC will pay a
total of no more than fifteen million five hundred thousand dollars
($15,500,000) to settle all claims of Plaintiffs and Claimants who enroll and
agree to participate in the Settlement Program, subject to any deduction in
payment of Settlement Funds set forth in Paragraph 4.6. These Settlement Funds
include all costs, attorneys’ fees (including any common benefit fees) and other
expenses and shall be paid pursuant to Paragraphs 4.2, 4.3, 4.4 and 4.6 below.
In no event will Defendants be responsible for payment of additional settlement
funds to settle these claims.
          4.2. Subject to Defendants’ right to void and cancel this Settlement
Agreement pursuant to Paragraph 2.5,no later than seven (7) business days after
Lead Defense Counsel receives Revised Schedule A, Defendants Matrixx
Initiatives, Inc. and Zicam LLC will deposit eleven million five hundred
thousand dollars ($11,500,000) into the Escrow Account to be managed by the
Escrow Agent for purposes of distributing the Settlement Funds under the
Settlement Program. In the event that the threshold number of Plaintiffs and
Claimants set forth in Paragraph 3.2 do not agree to participate in the
Settlement Program and the Defendants void and cancel this Settlement Agreement
under Paragraph 3.3, the Escrow

- 4 -



--------------------------------------------------------------------------------



 



Agent shall return Settlement Funds deposited under this Paragraph to Defendants
Matrixx Initiatives, Inc. and Zicam LLC within five (5) business days.
          4.3. An additional two million dollars ($2,000,000) in Settlement
Funds shall be deposited by Defendants Matrixx Initiatives, Inc. and Zicam LLC
into the Escrow Account no later than eight months after the initial settlement
payment is made pursuant to Paragraph 4.2. In the event that Defendants have
exercised their right to void and cancel the Settlement Agreement pursuant to
Paragraphs 2.5 or 3.3, no payment shall be made under this Paragraph.
          4.4. A final payment of two million dollars ($2,000,000) in Settlement
Funds, minus the amount to be deducted under Paragraph 4.6, shall be deposited
by Defendants Matrixx Initiatives, Inc. and Zicam LLC into the Escrow Account no
later than twenty months after the initial settlement payment is made pursuant
to Paragraph 4.2.. In the event that Defendants have exercised their right to
void and cancel the Settlement Agreement pursuant to Paragraphs 2.5 or 3.3, no
payment shall be made under this Paragraph.
          4.5. Any interest earned from the Escrow Account shall be made
available for Plaintiffs’ Counsel to pay costs associated with administering, or
payments to Plaintiffs or Claimants under, the Settlement Program. If Defendants
exercise their right to cancel and void this Settlement Agreement, all interest
shall be returned to Defendants Matrixx Initiatives, Inc. and Zicam LLC.
          4.6. No later than 5 p.m. (Pacific Standard Time) on January 20, 2011,
Lead Plaintiffs’ Counsel shall provide to Lead Defense Counsel a list of each
Plaintiff or Claimant who has opted not to participate in the Settlement
Program. As to each Plaintiff or Claimant identified in Revised Schedule A who
elected not to participate in the Settlement Program, Lead Plaintiffs’ Counsel
shall provide to Lead Defense Counsel within thirty (30) calendar days of the
Notification Date the amount that these individuals would qualify for under the
Settlement Program if they had agreed to participate. To the extent that
Defendants dispute the amount of the award based on the criteria used for
allocating awards, Lead Plaintiffs’ Counsel and Defense Counsel agree to have
the Third Party Administrator resolve the disputed amount. Defendants shall be
entitled to a reduction in the amount of Settlement Funds to be deposited under
Paragraph 4.4 for each Plaintiff or Claimant who opts not to participate in the
Settlement Program. If the amount of the award is unknown based on the
information available to Lead Plaintiffs’ Counsel, Defendants shall be entitled
to a reduction in the amount of the Settlement Funds to be deposited under
Paragraph 4.4 based on the average award for a Plaintiff or Claimant who used
the same product and delivery device.
          4.7. No funds shall be paid from the Escrow Account to any Plaintiff,
Claimant or counsel without the express consent of Lead Plaintiffs’ Counsel and
Lead Defense Counsel.
     5. Settlement Program
          5.1. Plaintiffs’ Counsel will draft and develop a Settlement Program
that sets forth eligibility criteria for payments that will be made to
individual Plaintiffs and Claimants who enroll in the Settlement Program.

- 5 -



--------------------------------------------------------------------------------



 



          5.2. Within twenty (20) calendar days of the Effective Date, Lead
Plaintiffs’ Counsel will provide to Lead Defense Counsel the Settlement Program
describing how Settlement Funds will be distributed to eligible Plaintiffs and
Claimants.
          5.3 A Claims Committee to be selected by Lead Plaintiffs’ Counsel will
be responsible for recommending allocations of the Settlement Funds to each
Plaintiff and Claimant pursuant to the Settlement Program with the amounts to be
approved by the Third Party Administrator.
     6. Known Plaintiffs and Claimants
          6.1. The undersigned Plaintiffs’ Counsel represent that as of the
Effective Date they are not aware of any other cases or claims involving Zicam
Cold Remedy or other Zicam products alleging loss of smell and/or taste other
than those that will be identified on Revised Schedule A and agree to join all
Plaintiffs and Claimants known as of the Effective Date on Revised Schedule A.
Lead Plaintiffs’ Counsel for MDL Plaintiffs further represent that each
Plaintiff’s and Claimant’s counsel with one or more Plaintiffs or Claimants on
Revised Schedule A have represented that Revised Schedule A includes one hundred
percent (100%) of all Plaintiffs and Claimants represented by his or her firm as
of the Effective Date and that each Plaintiff’s and Claimant’s Counsel have
represented that they agree to be bound by the terms of this Settlement
Agreement.
     7. Medicare Eligibility
          7.1. Each Plaintiff or Claimant who elects to participate in the
Settlement Program shall submit to Lead Defense Counsel full and complete
responses to the questions set forth in Schedule C hereto within thirty
(30) days of the Notification Date. No Settlement Funds may be distributed to
any Plaintiff or Claimant who has not complied with this requirement.
     8. Releases and Dismissals
          8.1. Plaintiffs and Claimants who agree to participate in the
Settlement Program will execute Releases and Dismissals as described in
Paragraphs 8.2 and 8.3 below. Under no circumstances shall any payment from the
Settlement Funds be made to a Plaintiff or Claimant who has not fully executed a
Release and Dismissal and provided a signed copy to Lead Defense Counsel.
          8.2. Releases. Each Plaintiff and Claimant who has elected to
participate in the Settlement Program shall execute a Release in the same form
as set forth in Schedule D attached hereto and provide it to Lead Defense
Counsel within thirty (30) calendar days of the Notification Date.
          8.3. Dismissals. Each Plaintiff who has agreed to participate in the
Settlement Program shall complete and execute a Dismissal in the same form as
set forth in Schedule E attached hereto and provide it to Lead Defense Counsel
within thirty (30) calendar days of the Notification Date. Defense Counsel shall
not file the Dismissal with the Court until final payment is disbursed to the
Plaintiff or Claimant under the Settlement Program. Lead Plaintiffs’ Counsel
shall notify Lead Defense Counsel within five (5) calendar days after a

- 6 -



--------------------------------------------------------------------------------



 



check is issued from the Escrow Account to individual Plaintiffs and Claimants
as payment under the Settlement Program.
     9. Confidentiality
          9.1. Plaintiffs, Claimants and their counsel shall maintain in strict
confidence any and all information disclosed to them by Defendants or their
counsel in the negotiations leading to this settlement, the contents of the
Release and the consideration that may be paid to the Plaintiff or Claimant, and
shall take every reasonable precaution to prevent disclosure of such information
to third parties, except as may be disclosed pursuant to Paragraph 8.2.
Plaintiffs and Claimants shall strictly comply with the confidentiality
provisions of their Release. Plaintiffs and Claimants shall refrain from making,
causing to be made, or participating in making of any public announcements
concerning their lawsuit or their settlement, and shall refrain from contacting,
causing another to contact, or participating in the dissemination of information
concerning their lawsuit or their settlement to the news media, any attorney or
organization or attorneys, or any consumer organization, except as permitted
under Paragraph 9.2. Plaintiffs and Claimants shall cooperate in efforts to
preserve confidentiality of this settlement.
          9.2. The Parties and their counsel shall not issue any press releases
or have any communications to the public concerning this Settlement Agreement
except (1) as agreed to by the Parties, (2) where Defendants or their counsel
determine it is necessary or appropriate to comply with reporting requirements
of the Securities and Exchange Commission, or (3) as required by the Court. The
Parties agree to draft a joint press release briefly describing that a
settlement has been reached.
     10. Notices
          10.1. All notices, demands or other communications in connection with
this Settlement Agreement shall be in writing and shall be deemed to have been
given as of the second business day after emailing through electronic mail,
addressed as follows:
     Lead Counsel for MDL Plaintiffs
Charles Zimmerman
Zimmerman Reed, PLLP
14646 North Kierland Boulevard, Ste 145
Scottsdale, AZ 85254
Telephone: (480) 348-6400
Facsimile: (480) 348-6415
Charles.zimmerman@zimmreed.com

- 7 -



--------------------------------------------------------------------------------



 



     Lead Counsel for Arizona Plaintiffs
Stephen I. Leshner
Stephen T. Leshner, P.C.
1440 E. Missouri Ave., Ste. 265
Phoenix, AZ 85014
Telephone: (602) 266-9000
Facsimile: (602) 266-9134
stevesteveleshner.com
     Lead Counsel for California Plaintiffs
Steven J. Skikos
Skikos, Crawford, Skikos Joseph & Millican LLP
625 Market Street, 11th Floor
San Francisco, CA 94105-3302
Telephone: (415) 546-7300
Facsimile: (415) 546-7301
sskikos@skikoscrawford.com
     Lead Counsel for Defendants
Charles Preuss
Alan Lazarus
Drinker Biddle & Reath LLP
50 Fremont Street, 20th Floor
San Francisco, CA 95105
Telephone: (415) 591-7500
Fax: (415) 591-7510
Email: alan.lazarus@dbr.com
     11. Settlement Efforts
          11.1. The Parties acknowledge and agree that there will need to be
substantial efforts by all concerned to effectuate the terms of the Settlement
Agreement. Plaintiffs’ counsel will seek a stay of any discovery, case specific
or generic, or trials which are pending in any court while the parties continue
their best efforts of the settlement of the claims subject to this Agreement.
     12. Miscellaneous
          12.1. This Settlement Agreement and all negotiations, statements and
proceedings in connection herewith shall not, in any event, be construed or
deemed to be evidence of an admission or concession on the part of the
Plaintiffs, any Defendants, any of the Releasees, or any other person as an
admission of liability or wrongdoing by them, or of the merit of any claim or
defense, and shall not be offered into evidence in any action or proceeding
(except an action or proceeding to enforce this Settlement Agreement) or be used
in any way as an

- 8 -



--------------------------------------------------------------------------------



 



admission, concession or evidence of any liability or wrongdoing of any nature,
and shall not be construed or deemed to be evidence of, an admission or
concession that the Plaintiffs or any other person has or has not suffered any
damages, except that the Defendants and Releasees may file this Settlement
Agreement in any action that may be brought against them in order to support a
defense or counterclaim based on principles of res judicata, collateral
estoppel, release, good faith settlement, judgment bar or reduction or any other
similar theory of claim preclusion or issue preclusion or similar defense or
counterclaim.
          12.2. The Parties agree that the terms and conditions of this
Settlement Agreement are the result of lengthy, intensive arms-length
negotiations between the Parties and that this Settlement Agreement shall not be
construed in favor of or against any party by reason of the extent to which any
party or his, her or its counsel participated in the drafting of this Settlement
Agreement. This is an integrated agreement. All terms of this Settlement
Agreement shall be governed by and interpreted according to the substantive laws
of Arizona without regard to its choice of law or conflict of law principles.
          12.3. The Parties acknowledge that it is their intent to consummate
this Settlement Agreement and agree to cooperate to the extent reasonably
necessary to effectuate and implement all terms and conditions of this
Settlement Agreement and to exercise their reasonable best efforts to accomplish
the forgoing terms and conditions of this Settlement Agreement.
          12.4. This Settlement Agreement constitutes the entire agreement
between the Parties with regard to the subject matter hereof and supersedes any
prior or contemporaneous written or oral agreements or understandings between
the Parties.
          12.5. The terms and provisions of this Settlement Agreement may be
amended or modified only by a written agreement which is signed by counsel for
the Parties who have executed this Settlement Agreement. No representations,
warranties, or inducements have been made by any party concerning this
Settlement Agreement other than the representations, warranties, and covenants
contained and memorialized in this Settlement Agreement. Except as otherwise
provided for herein, each party shall bear his, her, or its own costs.
          12.6. The Parties intend for this Settlement Agreement to be a final
and complete resolution of all claims, known and unknown, of Plaintiffs and
Claimants identified in Schedule A against any of the Defendants identified in
Schedule B. The settlement compromises claims that are contested and shall not
be deemed an admission by any Party as to the merits of any claim or defense.
          12.7. Defendants and Releasees may file this Settlement Agreement in
any action that may be brought against them in order to support a defense,
claim, or counterclaims based on principles of res judicata, collateral
estoppel, release, good faith settlement, judgment bar or reduction, or any
other theory of claim preclusion or issue preclusion or similar defense or
counterclaim.
          12.8. Each counsel executing this Settlement Agreement hereby warrants
that he or she has full authority to do so.

- 9 -



--------------------------------------------------------------------------------



 



          12.9. This Settlement Agreement may be executed in counterparts, and
when each party has assigned and delivered at least one such counterpart, each
counterpart shall be deemed an original, and when taken together with other
original counterparts, shall constitute one Settlement Agreement, which shall be
binding upon and effective as to all Parties and the Settlement Class.
          12.10. This Settlement Agreement shall be binding upon, and inure to
the benefit of, the successors and assigns of the Parties.
          12.11. The United States District Court for the District of Arizona
shall retain exclusive jurisdiction over all matters relating to the
implementation and enforcement of the Settlement Agreement.

          Dated: December 13, 2010  LEAD COUNSEL FOR MDL PLAINTIFFS

ZIMMERMAN REED P.L.L.P.
      /s/ Charles S. Zimmerman       Charles S. Zimmerman            Dated:
December 13, 2010  LEAD COUNSEL FOR ARIZONA PLAINTIFFS

STEPHEN LESHNER, P.C.
      /s/ Stephen Leshner       Stephen Leshner            Dated: December 13,
2010  LEAD COUNSEL FOR CALIFORNIA PLAINTIFFS

SKIKOS CRAWFORD SKIKOS KOSEPH & MILLICAN LLP
      /s/ Steven J. Skikos       Steven J. Skikos            Dated: December 13,
2010  PLAINTIFFS’ STEERING COMMITTEE

NEBLETT, BEARD & ARSENAULT
      /s/ Richard Arsenault       Richard Arsenault           

- 10 -



--------------------------------------------------------------------------------



 



[indicated by consent]

          Dated: December 13, 2010  PLAINTIFFS’ STEERING COMMITTEE

HARKE & CLASBY, LLP
      /s/ Howard Bushman       Howard Bushman            Dated: December 13,
2010  PLAINTIFFS’ STEERING COMMITTEE

SANDERS VIENER GROSSMAN, P.C.
      /s/ Marc Grossman       Marc Grossman            Dated: December 13, 2010 
PLAINTIFFS’ STEERING COMMITTEE

LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
      /s/ Kent L. Klaudt       Kent L. Klaudt            Dated: December 13,
2010  PLAINTIFFS’ STEERING COMMITTEE

HARWOOD FEFFER, LLP
      /s/ Jeffrey Norton       Jeffrey Norton            Dated: December 13,
2010  PLAINTIFFS’ STEERING COMMITTEE

SAUNDERS & WALKER, PA
      /s/ Joseph Saunders       Joseph Saunders         

- 11 -



--------------------------------------------------------------------------------



 



          Dated: December 13, 2010  PLAINTIFFS’ STEERING COMMITTEE

SEEGER SALVAS, LLP
      /s/ Kenneth Seeger       Kenneth Seeger            Dated: December 13,
2010  PLAINTIFFS’ STEERING COMMITTEE

MOTLEY RICE
      /s/ Fred Thompson, III       Fred Thompson, III            Dated: December
13, 2010  PLAINTIFFS’ STEERING COMMITTEE

AYLSTOCK, WITKIN, KREIS & OVERHOLTZ, PLLC
      /s/ Justin Watkins       Justin Watkins            Dated: December 13,
2010  PLAINTIFFS’ COUNSEL

THOMAS & WAN
      /s/ Michelle Wan       Michelle Wan            Dated: December 13, 2010 
PLAINTIFFS’ COUNSEL

THE LANIER FIRM
      /s/ Rick Meadow       Rick Meadow         

- 12 -



--------------------------------------------------------------------------------



 



          Dated: December 13, 2010  LEAD DEFENSE COUNSEL

DRINKER BIDDLE & REATH LLP
      /s/ Alan J. Lazarus       Charles Preuss      Alan Lazarus      Dated:
December 13, 2010  DEFENSE COUNSEL

OSBORN MALEDON
      /s/ David Rosenbaum       David Rosenbaum            Dated: December 13,
2010  MATRIXX INITIATIVES, INC. AND ZICAM LLC
      /s/ William J. Hemelt       William J. Hemelt      President of Matrixx
Initiatives, Inc.     

- 13 -